--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10(v)


International Employees

Archer-Daniels-Midland Company
2009 Incentive Compensation Plan


Stock Option Award Terms and Conditions*


These Terms and Conditions are part of a Stock Option Award Agreement (the
“Agreement”) that governs a Stock Option Award made to you as an employee of the
Archer-Daniels-Midland Company (the “Company”) or one of its Affiliates pursuant
to the terms of the Company’s 2009 Incentive Compensation Plan, as amended (the
“Plan”).  The Agreement consists of a notice of Stock Option Award that has been
provided to you (the “Notice”), these Terms and Conditions and the applicable
terms of the Plan which are incorporated into the Agreement by reference,
including the definitions of capitalized terms contained in the Plan.


Section 1.  Grant of Option.  The grant of this Stock Option Award to you is
effective as of the Date of Grant specified in the Notice.  This Option provides
you with the right to purchase, during the Option Term described in Section 4,
up to the number of shares of the Company’s common stock specified in the Notice
(the “Option Shares”).  This Option may be exercised and the Option Shares
purchased at the price per share (the “Option Price”) specified in the
Notice.  This Option shall be treated as a Nonqualified Stock Option under the
Plan.


Section 2.  Vesting and Exercise Schedule.  Subject to the provisions of
Sections 3, 5 and 10, this Option shall become vested and exercisable as to the
Option Shares in installments in accordance with the vesting and exercise
schedule set forth in the Notice.  At times in this Agreement, when the vesting,
exercise or cancellation of this Option (or portion thereof) and the
corresponding right to acquire Option Shares thereunder is discussed, for ease
of reference the document will refer to the vesting, exercise or cancellation,
as applicable, of “Option Shares.”


Section 3.  Accelerated Vesting.  Subject to Sections 10 and 14, all Option
Shares shall become fully and immediately vested and exercisable upon the
occurrence of a Change of Control of the Company, and shall remain exercisable
until the Scheduled Termination Date (as defined in Section 4 below).


Section 4.  Option Term.  Option Shares that become exercisable pursuant to
Section 2 or 3 hereof may be purchased at any time following vesting and prior
to the expiration of the Option Term.  For purposes of this Agreement, the
“Option Term” shall commence on the Date of Grant and shall expire on the day
prior to the tenth anniversary thereof (the “Scheduled Termination Date”),
unless earlier terminated as provided in Sections 5 or 10.  Upon the expiration
of the Option Term, any unexercised Option Shares shall be cancelled and shall
be of no further force or effect.


Section 5.  Effect of Termination of Service.  Except as set forth below in this
Section 5, if you cease to be an Employee other than as a result of your death,
Retirement or Disability prior to the occurrence of any otherwise applicable
vesting date or event provided in Section 2 or 3, you shall (i) forfeit the
Option Shares that have not yet become vested, which shall be cancelled and be
of no further force or effect, and (ii) subject to Section 10, retain the right
to exercise any Option Shares that have previously become vested until the
earlier of (A) the date three months after the effective date of such
termination of service, or (B) the Scheduled Termination Date.  If you cease to
be an Employee as a result of Retirement or Disability, then subject to Section
10, you shall (i) continue to vest in the Option Shares in accordance with the
provisions of Sections 2 and 3, and (ii) retain the right to exercise all vested
Option Shares until the Scheduled Termination Date.  If you cease to be an
Employee as a result of death, then all Option Shares shall become fully and
immediately vested and exercisable upon your death, and shall remain exercisable
until the Scheduled Termination Date.  Any period of common-law notice of
termination of employment or payment in lieu of common law notice of termination
shall not be considered “employment” for purposes of determining when your
employment has terminated or when you cease to be an Employee.
 
________________________
 
* When distributed to grantees, these Terms and Conditions are accompanied by an
electronic notice specifying the award’s size, date of grant, exercise price and
vesting schedule.
 
 

--------------------------------------------------------------------------------

 


Section 6.  Procedure for Exercise.  The Option may be exercised, in whole or
part (for the purchase of whole Shares only), by delivery by you to the Company
(in accordance with such procedures as the Committee may prescribe) of a written
notice of exercise in the form specified by the Company (the “Exercise Notice”),
along with payment in full of the Option Price in accordance with Section 7 and
payment of applicable withholding tax obligations in accordance with Section
8.  The Exercise Notice shall: (i) state the number of Option Shares being
exercised; (ii) state the method of payment for the Option Shares and tax
withholding pursuant to Section 8; (iii) include any representation or
certification that may be required of you pursuant to Sections 9 or 10; (iv) if
the Option shall be exercised by any person other than you pursuant to Section
15, be accompanied by appropriate proof of the right of such person to exercise
the Option; and (v) comply with such further requirements consistent with the
Plan as the Committee may from time to time prescribe.


Section 7.  Payment of Option Price.  Payment of the Option Price shall be made
(i) in cash or by cash equivalent, (ii) by tendering, either by actual delivery
of Shares or by attestation, previously acquired Shares having an aggregate Fair
Market Value on the date of exercise equal to the total Option Price, (iii) by
irrevocably authorizing a third party with which you have a brokerage or similar
relationship to sell the Shares (or a sufficient portion of such Shares)
acquired upon the exercise of the Option and remit to the Company a portion of
the sale proceeds sufficient to pay the total Option Price, (iv) by authorizing
the Company to withhold from the number of Option Shares as to which the Option
is being exercised a number of Shares having an aggregate Fair Market Value on
the date of exercise equal to the total Option Price, or (v) a combination of
the methods described above.  Issuance and delivery of Shares upon such exercise
shall be evidenced by a stock certificate or appropriate entry on the books of
the Company or a duly authorized transfer agent of the Company, and shall be
subject to all conditions precedent specified in the Plan and this Agreement,
including Sections 8 and 9.


Section 8.  Withholding Taxes.  You shall be responsible for the payment of any
withholding taxes upon the occurrence of any event in connection with the Option
(for example, exercise of the Option) that the Company determines may result in
any domestic or foreign tax withholding obligation, including any social
security obligation.  The issuance and delivery of any Shares upon exercise of
the Option shall be conditioned upon the prior payment by you, or the
establishment of arrangements satisfactory to the Company for the payment by
you, of all such withholding tax obligations.  The Company (or the Affiliate
that employs you) shall have the right to withhold Shares subject to the Award
equal in value to the amount of such tax withholding obligations.  The Company
may permit you to arrange for the satisfaction of the minimum amount of such tax
withholding obligations by payment of the estimated tax obligations to the
Company (or the Affiliate that employs you) to the fullest extent permitted by
law.  Payment may be made by electronic funds transfer, check or authority to
withhold from salary or other amounts owed to you.  If such payment, or
satisfactory payment arrangements, are not made on a timely basis, the Company
may instruct an authorized broker to sell such number of Shares being acquired
upon exercise of the Option as are equal in value to the tax withholding
obligations prior to the transfer of Shares to you.


 
 

--------------------------------------------------------------------------------

 
Section 9.  Securities Law Compliance. No Option Shares shall be purchased upon
the exercise of the Option unless and until the Company and/or you shall have
complied with all applicable federal, state or foreign registration, listing
and/or qualification requirements and all other requirements of law or of any
regulatory agencies having jurisdiction, unless the Committee has received
evidence satisfactory to it that you may acquire such Shares pursuant to an
exemption from registration under the applicable securities laws.  Any
determination in this connection by the Committee shall be final, binding, and
conclusive.  The Company reserves the right to legend any Share certificate or
book-entry, conditioning sales of such shares upon compliance with applicable
federal and state securities laws and regulations.


Section 10.  Forfeiture of Award and Compensation Recovery.


(a)           Forfeiture Conditions.  Notwithstanding anything to the contrary
in this Agreement, if you cease to be an Employee because your employment is
terminated for “cause” (as defined in paragraph (b) below), or if, during the
term of your employment with the Company and its Affiliates, or during the
period following Retirement or Disability and prior to the final vesting date
specified in the vesting and exercise schedule referenced in Section 2, you
breach any non-compete or confidentiality restrictions applicable to you
(including the non-compete restriction in paragraph (c) below), or you
participate in an activity that is deemed by the Company to be detrimental to
the Company (including, without limitation, criminal activity), then (i) you
shall immediately forfeit this Option and all rights thereunder shall cease,
including any right to exercise any unexercised portion of the Option, and
(ii) if the Option has been exercised, in whole or in part, then either (A) the
Option Shares issued upon exercise of the Option shall be forfeited and returned
to the Company and you shall be repaid the lesser of (x) the then-current Fair
Market Value per Share or (y) the Option Price paid for such Option Shares, or
(B) you will be required to pay to the Company in cash an amount equal to the
gain realized by you from the exercise of such Option (measured by the
difference between the Fair Market Value of the Option Shares on the date of
exercise and the Option Price paid by you).


(b)           Definition of “Cause”.  For purposes of this Section 10, “cause”
shall have the meaning specified in your employment agreement with the Company
or an Affiliate, or, in the case you are not employed pursuant to an employment
agreement or are party to an employment agreement that does not define the term,
“cause” shall mean any of the following acts by you: (i) embezzlement or
misappropriation of corporate funds, (ii) any acts resulting in a conviction
for, or plea of guilty or nolo contendere to, a charge of commission of a
felony, (iii) misconduct resulting in injury to the Company or any Affiliate,
(iv) activities harmful to the reputation of the Company or any Affiliate, (v) a
violation of Company or Affiliate operating guidelines or policies, (vi) willful
refusal to perform, or substantial disregard of, the duties properly assigned to
you, or (vi) a violation of any contractual, statutory or common law duty of
loyalty to the Company or any Affiliate.


(c)           Competition After Retirement or Disability.  The Option Shares
that would otherwise continue to vest after you cease to be an Employee due to
Retirement or Disability as provided in Section 5 shall continue to vest only
if, prior to the final vesting date specified in the vesting and exercise
schedule referenced in Section 2, you do not engage in any activities that
compete with the business operations of the Company and its
Affiliates,  including, but not limited to, working in any capacity for another
company engaged in the processing of agricultural commodities, the manufacturing
of biodiesel, ethanol, or food and feed ingredients, or the operation of grain
elevators and crop origination and transportation networks.  Prior to the
exercise of this Option, you may be required to certify to the Company and
provide such other evidence to the Company as the Company may reasonably require
that you have not engaged in any activities that compete with the business
operations of the Company and its Affiliates since you ceased to be an Employee
due to Retirement or Disability.


 
 

--------------------------------------------------------------------------------

 
(d)           Compensation Recovery Policy.  To the extent that this Award and
any compensation associated therewith is considered “incentive-based
compensation” within the meaning and subject to the requirements of Section 10D
of the Exchange Act, this Award and any compensation associated therewith shall
be subject to potential forfeiture or recovery by the Company in accordance with
any compensation recovery policy adopted by the Board or the Committee in
response to the requirements of Section 10D of the Exchange Act and any
implementing rules and regulations thereunder adopted by the Securities and
Exchange Commission or any national securities exchange on which the Company’s
Shares are then listed.  This Agreement may be unilaterally amended by the
Committee to comply with any such compensation recovery policy. 


Section 11.                      Nature of the Award.  You understand that the
value that may be realized, if any, from the Award is contingent, and depends on
the future market price of the Company’s common stock, among other factors.  You
further confirm your understanding that the Award is intended to promote
employee retention and stock ownership and to align employees’ interests with
those of shareholders, is subject to vesting conditions and will be cancelled if
vesting conditions are not satisfied.


You also understand that (i) the Plan is discretionary in nature and may be
suspended or terminated by the Company at any time; (ii) the grant of an Award
is voluntary and occasional and does not create any contractual or other right
to receive future Awards, or benefits in lieu of Awards even if Awards have been
granted repeatedly in the past;  (iii) all decisions with respect to any future
award will be at the sole discretion of the Company; (iv) your participation in
the Plan is voluntary; (v) the value of this Award is an extraordinary item of
compensation which is outside the scope of your employment contract with your
actual employer, if any; (vi) this Award and past or future Awards are not part
of normal or expected compensation or salary for any purposes, including, but
not limited to, calculating any severance, resignation, redundancy, end of
service payments, bonuses, long-service awards, pension or retirement benefits
or similar payments;  and (vii) no claim or entitlement to compensation or
damages arises from termination of this Award or diminution in value of this
Award, and you irrevocably release the Company, and its Affiliates from any such
claim that may arise.
 
Section 12.                      Administration. You understand that the Company
and its Affiliates hold certain personal information about you, including, but
not limited to, information such as your name, home address, telephone number,
date of birth, salary, nationality, job title, social security number, social
insurance number or other such tax identity number and details of all Awards or
other entitlement to shares of common stock awarded, cancelled, exercised,
vested, unvested or outstanding in your favor (“Personal Data”).


You understand that in order for the Company to process your Award and maintain
a record of Shares under the Plan, the Company shall collect, use, transfer and
disclose Personal Data within the Company and among its Affiliates
electronically or otherwise, as necessary for the implementation and
administration of the Plan including, in the case of a social insurance number,
for income reporting purposes as required by law.  You further understand that
the Company may transfer Personal Data, electronically or otherwise, to third
parties, including but not limited to such third parties as outside tax,
accounting, technical and legal consultants when such third parties are
assisting the Company or its Affiliates in the implementation and administration
of the Plan.  You understand that such recipients may be located within the
jurisdiction of your residence, or within the United States or elsewhere and are
subject to the legal requirements in those jurisdictions.  You understand that
the employees of the Company, its Affiliates and third parties performing work
related to the implementation and administration of the Plan shall have access
to the Personal Data as is necessary to fulfill their duties related to the
implementation and administration of the Plan.  By accepting this Award, you
consent, to the fullest extent permitted by law, to the collection, use,
transfer and disclosure, electronically or otherwise, of your Personal Data by
or to such entities for such purposes and you accept that this may involve the
transfer of Personal Data to a country which may not have the same level of data
protection law as the country in which this Agreement is executed.  You confirm
that if you have provided or, in the future, will provide Personal Data
concerning third parties including beneficiaries, you have the consent of such
third party to provide their Personal Data to the Company for the same purposes.
 
 
 

--------------------------------------------------------------------------------

 
You understand that you may, at any time, request to review the Personal Data
and require any necessary amendments to it by contacting the Company in
writing.  As well, you may always elect to forgo participation in the Plan or
any other award program.


Section 13.  No Rights as Stockholder or Employee.


(a)           No Stockholder Rights Before Exercise.  You shall not have any
privileges of a stockholder of the Company with respect to any Option Shares
subject to (but not yet acquired upon valid exercise of) the Option, nor shall
the Company have any obligation to pay any dividends or otherwise afford any
rights to which holders of Shares are entitled with respect to any such Option
Shares, until the date a stock certificate evidencing such Shares has been
issued or an appropriate book-entry in the Company’s stock register has been
made.


(b)           No Rights as Employee.  Nothing in this Agreement or the Option
shall confer upon you any right to continue as an Employee of the Company or any
Affiliate or to interfere in any way with the right of the Company or any
Affiliate to terminate your employment at any time.


Section 14.  Adjustments.  If at any time while the Option is outstanding, the
number of outstanding Shares is changed by reason of a reorganization,
recapitalization, stock split or any of the other events described in Section
4.3 of the Plan, the number and kind of Option Shares and/or the Option Price of
such Option Shares shall be adjusted in accordance with the provisions of the
Plan.  In the event of certain corporate events specified in Article 20 of the
Plan, any outstanding Options granted hereunder may be replaced by substituted
options or canceled in exchange for payment of cash in accordance with the
procedures and provisions of Article 20 of the Plan.


Section 15.  Restriction on Transfer of Option.  The Option may not be
transferred, pledged, assigned, hypothecated or otherwise disposed of in any way
by you, except as provided in Section 6.10(b) of the Plan.  This Option may be
exercisable during your lifetime only by you, by your legal guardian, committee
or legal representative if you become legally incapacitated, or by a permitted
transferee.  The Option shall not be subject to execution, attachment or similar
process.  Any attempted assignment, transfer, pledge, hypothecation or other
disposition of the Option contrary to the provisions of this Section 15 and
Section 6.10(b) of the Plan, or the levy of any execution, attachment or similar
process upon the Option, shall be null and void and without effect.


Section 16.  Notices.  Any notice hereunder by you shall be given to the Company
in writing and such notice shall be deemed duly given only upon receipt thereof
at the following address: Corporate Secretary, Archer-Daniels-Midland Company,
4666 Faries Parkway, Decatur, Illinois 62526, or at such other address as the
Company may designate by notice to you.  Any notice hereunder by the Company
shall be given to you in writing and such notice shall be deemed duly given only
upon receipt thereof at such address as you may have on file with the Company.


Section 17.  Construction.  The construction of the Notice and these Terms and
Conditions is vested in the Committee, and the Committee’s construction shall be
final and conclusive.  The Notice and these Terms and Conditions are subject to
the provisions of the Plan, and to all interpretations, rules and regulations
which may, from time to time, be adopted and promulgated by the Committee
pursuant to the Plan.  If there is any conflict between the provisions of the
Notice and these Terms and Conditions on the one hand and the Plan on the other
hand, the provisions of the Plan will govern.


 
 

--------------------------------------------------------------------------------

 
Section 18.  Governing Law.  This Agreement shall be construed and enforced in
accordance with the laws of the State of Illinois, without giving effect to the
choice of law principles thereof.


Section 19.  Binding Effect.  This Agreement will be binding in all respects on
your heirs, representatives, successors and assigns, and on the successors and
assigns of the Company.


By indicating your acceptance of this Stock Option Award, you agree to all the
terms and conditions described above and contained in the Notice and in the Plan
document.


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

